Citation Nr: 0313997	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  He died in May 1994.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  

In a statement received in December 2000, the appellant 
indicated that she wanted a hearing at the RO with a hearing 
officer and a videoconference hearing with a Veterans Law 
Judge of the Board.  She subsequently postponed one hearing 
that was scheduled to be conducted before a hearing officer.  
In June 2002, the appellant clarified her hearing request as 
for before a RO hearing officer only, and no longer requested 
a Board hearing.  Another hearing was scheduled at the RO in 
August 2002, but the appellant's representative reported that 
the appellant had "no additional evidence at this time and 
would like to have her case sent to BVA and decided on it's 
(sic) own merits..."  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Pursuant to a request by the Board, additional evidence has 
been obtained and associated with the claims folder.  The RO 
has not had the opportunity to readjudicate the issue on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

The record demonstrates that a VA physician reviewed the 
veteran's claims folder in May 2003.  The Board had requested 
that he furnish an opinion as to the etiology of the 
veteran's pancreatic cancer.  The physician concluded that it 
was at least as likely as not that the veteran's metastatic 
carcinoma of the pancreas was related to the veteran's 
herbicide exposure in Vietnam.  He added that the etiology of 
pancreatic carcinoma is unknown.  He did not provide any 
basis for his opinion, as he had been requested to do.  In 
this regard, the Board notes that 38 C.F.R. § 3.309(e) sets 
out a list of diseases that are associated with exposure to 
herbicides.  Pancreatic cancer is not on the list.  See also, 
68 Fed. Reg. 27630-27641 (May 20, 2003) (Diseases Not 
Associated with Exposure to Certain Herbicide Agents).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should send the claims folder 
to the VA examining physician who 
provided the May 2003 clinical opinion.  
The physician should be asked to provide 
the rationale for his opinion, to include 
any scientific data used to reach that 
conclusion.

3.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.


If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




